OPINION — AG — ** SCHOOLS — SPECIAL EDUCATION FLAT GRANTS — EMPLOYMENT OF PSYCOMETRISTS — REGIONAL SERVICE CENTER — POWER TO CONTRACT WITH SCHOOL DISTRICT — SALARIES ** UNDER THE PROVISIONS OF 70 O.S. 1210.271 [70-1210.271] ET SEQ., AND SENATE BILL NO. 536, AND SUBJECT TO THE PROMULGATED AND APPLICABLE RULES AND REGULATIONS ADOPTED BY THE STATE BOARD OF EDUCATION CONCERNING SUCH TRANSACTIONS, A PUBLIC SCHOOL MAY APPLY FOR A SPECIAL EDUCATION FLAT GRANT OF $6,000 FOR THE PURPOSE OF HIRING PSYCHOMETRISTS. ADDITIONALLY, UNDER THE SAME AUTHORITY AND SUBJECT TO THE SAME RULES AND REGULATIONS, A REGIONAL EDUCATION SERVICE CENTER MAY CONTRACT WITH A LOCAL SCHOOL DISTRICT TO PROVIDE SUCH SERVICES AND PAY THE ADDITIONAL MONEY NECESSARY TO PAY THE PYCHOMETRISTS SALARIES. (FEDERAL FUNDS, SCHOOL BOARD, EDUCATIONAL PROGRAMS) CITE: 70 O.S. 1210.272 [70-1210.272], 70 O.S. 1210.275 [70-1210.275], 70 O.S. 1210.271 [70-1210.271] (R. THOMAS LAY)